ORDER
PER CURIAM.
Waste Management Corporation appeals from the decision of the Labor and Industrial Relations Commission (Commission) allowing compensation and affirming the award of the Administrative Law Judge. The Commission found that Alfred Harding had sustained a forty percent permanent partial disability of the left knee as a result of a November 15, 1999 work-related injury.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. We find the Commission’s award is supported by competent and substantial evidence on the whole record. No error of law appears. An extended opin*782ion would have no precedential value. We affirm the Commission’s award pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the award pursuant to Rule 84.16(b).